Citation Nr: 1243652	
Decision Date: 12/20/12    Archive Date: 12/27/12

DOCKET NO.  01-02 709A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	John V. Tucker, Attorney at Law


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel

INTRODUCTION

The Veteran served on active duty from June 1977 to September 1981. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2000 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied, in pertinent part, entitlement to TDIU.  The Veteran perfected an appeal of the March 2000 rating determination to the Board.  

The Veteran testified at Board hearings in August 2005 and February 2009.  Transcripts of these hearings are associated with the claims folder.  The Acting Veterans Law Judge who conducted the August 2005 Board hearing is no longer employed at the Board.  The Veteran was afforded another hearing in February 2009 with the undersigned Veterans Law Judge. 

In a May 2009 decision, the Board denied entitlement to TDIU.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an October 2010 Order, the Court granted a Joint Motion for Partial Remand (JMR) by VA's Secretary and the Veteran, through his representative, and remanded that portion of the Board's decision that denied entitlement to TDIU for action consistent with the motion.

Following the October 2010 Court Order, the Board remanded this case in July 2011 for additional VA examination and opinion.  The case returns now for appellate consideration.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).





FINDING OF FACT

The preponderance of the evidence shows that the Veteran's service-connected disabilities do not preclude him from securing and maintaining all forms of substantially gainful employment.  Sedentary forms of employment are not precluded.


CONCLUSION OF LAW

The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.1, 4.16, 4.19 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of (1) the information and evidence not of record that is necessary to substantiate a claim, (2) which information and evidence VA will obtain, and (3) which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; see also 73 Fed. Reg. 23,353-6 (April 30, 2008) (codified at 38 C.F.R. § 3.159 (May 30, 2008)).  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

With regards to the claim of entitlement to TDIU, as this claim dates back many years, these VCAA notice requirements were not in effect when the RO initially considered and denied this claim.  So this informational letter was not sent prior to initially adjudicating this claim, the preferred sequence.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  However, in correspondence dated in February 2005, April 2006, and April 2012, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Although these letters did not precede the initial adjudication of this claim, VA since has readjudicated this claim in the supplemental statement of the case (SSOC) issued in October 2012, including considering any additional evidence received in response to that VCAA notice.  The SSOC cited the applicable statutes and regulations and discussed the requirements for establishing entitlement to service connection and the reasons and bases for not granting this claim.  So the timing defect in the provision of this notice has been rectified ("cured") inasmuch as this claim has been reconsidered since providing this necessary notice.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Moreover, he and his representative have not alleged any prejudicial error in the content or timing of the VCAA notice he received.  And he, not VA, has this burden of proof of showing there is a VCAA notice error in timing or content and, moreover, that it is unduly prejudicial, meaning outcome determinative of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  Thus, absent this pleading or showing, the duty to notify has been satisfied in this case.  

The Board finds that VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claim and providing a VA examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4)(i).  In this regard, the Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran's employment records from the Office of Personnel Management  have been associated with the file.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim. 

The Board also had him undergo VA compensation examinations.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2); and 38 C.F.R. § 3.159(c)(4).  The examiners clarified all present diagnoses, commented on the functional impairment due to the Veteran's service-connected disabilities, and provided comment concerning the impact of the service-connected disabilities on the Veteran's ability to work.  A Social and Industrial Survey was conducted for the purpose of ascertaining the impact of his service-connected disabilities on his employability.  There was compliance with these remand directives in further developing this claim.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The Board therefore finds that no further assistance with this claim is required.

Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in exhaustive detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Entitlement to TDIU

The Veteran contends that he cannot work due to his service connected disabilities.  At his Board videoconference he reported that he last worked in October 1998 at the Post Office.  He had to retire due to five or six different disabilities including his right elbow problems.  He stated that it was difficult to continue working due to the type and amount of medication that is prescribed for his variously diagnosed disabilities, including hypertension and depression, let alone due to his physical limitations.  He has tried to work on a computer but after 5 minutes his whole right-side would "cramp up."  After this, it takes at least 5-10 minutes before his hands will "uncramp."  He also noted that he had knee problems.  He reiterated that he is also afraid that because of his medication regime, there is the possibility of hurting himself or someone else.  

Generally, total disability will be considered to exist when there is present any impairment of mind or body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §3.340. 

Total disability ratings are authorized for any disability or combination of disabilities for which the Schedule for Rating Disabilities prescribes a 100 percent disability evaluation, or, with less disability, if certain criteria are met.  Id.  Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a). 

Advancing age, any impairment caused by conditions that are not service connected, and prior unemployability status must be disregarded when determining whether a Veteran currently is unemployable.  38 C.F.R. § 4.16(a). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Subsequent to the Board's May 2009 decision, the Veteran, in a January 2010 rating action, was granted a temporary total evaluation for the right total elbow arthroplasty that was performed in August 2009.  This necessitated at least one month of convalescence.  A 30 percent evaluation was assigned from October 1, 2009.  A special monthly compensation (SMC) was assigned from August 25, 2009 to September 30, 2009.  In January 2012, the RO assigned a temporary total evaluation from November 17, 2010 based on right total elbow arthroplasty; thereafter, a 30 percent evaluation was assigned from January 1, 2011.  SMC was assigned based on housebound status from November 17, 2010 to January 1, 2011.

The Veteran is service-connected for a hiatal hernia, rated as 30 percent disabling; post-operative bursitis, tendonitis, arthritis of the right elbow, rated as 20 percent disabling prior to April 4, 2001, 30 percent disabling from April 4, 2001 to February 22, 2004, 100 percent disabling from February 23, 2004 to September 30, 2004, 30 percent disabling from October 1, 2004 to August 24, 2009, 100 percent disabling from August 25, 2009 to September 30, 2009, 30 percent disabling from October 1, 2009 to November 16, 2010, 100 percent disabling from November 17, 2010 to December 31, 2010, and 30 percent disabling from January 1, 2011, onward; right shoulder dislocation, status post total arthroplasty (dominant), rated as 20 percent disabling prior to April 4, 2001, 30 percent disabling from April 4, 2001 to October 3, 2004, 100 percent disabling from October 4, 2004 to December 31, 2005, and 30 percent disabling January 1, 2006, onward; and ulnar neuropathy of the right forearm and hand, is rated as 20 percent disabling as of April 4, 2001.  

His combined rating is 60 percent prior to April 4, 2001, 70 percent from April 4, 2001 to February 22, 2004, 100 percent disabling from February 23, 2004 to September 30, 2004, 70 percent disabling from October 1, 2004 to October 3, 2004, 100 percent disabling from October 4, 2004 to December 31, 2005, 70 percent disabling January 1, 2006 to August 24, 2009, 100 percent disabling from August 25, 2009 to September 30, 2009, 70 percent disabling from October 1, 2009 to November 16, 2010, 100 percent disabling from November 17, 2010 to December 31, 2010, and 70 percent disabling January 1, 2011 onward.  38 C.F.R. § 4.25. 

The Board notes that for the purpose of one 60 percent disability or one 40 percent disability in combination, the following will be considered as one disability: disabilities of one or both upper extremities or of one or both lower extremities, including the bilateral factor, if applicable; disabilities resulting from common etiology or a single accident; disabilities affecting a single body system; multiple injuries incurred in action; or, multiple disabilities incurred as a prisoner of war.  Thus, the Veteran's right elbow, shoulder, and arm and hand disabilities are treated as a single disability.  The combined rating for his right upper extremity disabilities is 40 percent prior to April 4, 2001, 60 percent from April 4, 2001 to February 22, 2004; 100 percent disabling from February 23, 2004 to September 30, 2004, 60 percent disabling from October 1, 2004 to October 3, 2004, 100 percent disabling from October 4, 2004 to December 31, 2005, 60 percent disabling from January 1, 2006 to August 24, 2009, 100 percent disabling from August 25, 2009 to September 30, 2009, 60 percent disabling from October 1, 2009 to November 16, 2010, 100 percent disabling from November 17, 2010 to December 31, 2010, and 60 percent disabling January 1, 2011, onward.  38 C.F.R. § 4.25.  Based on the foregoing, the Board finds that as of April 4, 2001, the Veteran has at least one disability ratable at 60 percent or more as well as a combined disability rating of 70 percent or more.  Therefore, he does meet the minimum schedular criteria for TDIU under 38 C.F.R. § 4.16(a) from April 4, 2001 onward. 

The Board notes additionally that the Veteran already has a total disability rating for the periods from February 23, 2004 to September 30, 2004, October 4, 2004 to December 31, 2005, August 25, 2009 to September 30, 2009, and November 17, 2010 to December 31, 2010.  

As such, the central inquiry here will be entitlement to a TDIU from April 4, 2001 to February 22, 2004, October 1, 2004 to October 3, 2004, January 1, 2006 to August 24, 2009, October 1, 2009 to November 16, 2010, and January 1, 2011 onward.  

The Veteran's OPM records contain medical evidence, which shed light on the circumstances surrounding his disability retirement.  VA treatment records dated in October 1999 reflect diagnoses of cervical spondylosis; degenerative changes of the elbow; residuals of a right shoulder Bristow repair, post-dislocations; traumatic arthrosis of the right elbow; degenerative changes of the right tri-scaphoid articulation; and secondary weakness in the right arm and in the grip of the right hand.  It was noted that the Veteran had previously undergone arthroscopic debridement of the right shoulder in September 1998.  VA treatment records dated in September 1999 notes that the Veteran was scheduled for right knee surgery within the next month.  November 1999 VA treatment notes reveal treatment for status post osteoarthritis of the right knee and indicate that the Veteran would be in convalescence and unable to go back to his duties at the Post Office for the next three months.

The Veteran was afforded a VA general medical examination in June 2007 to assess the effect of his service-connected disabilities and to determine whether he was precluded from following substantially gainful employment due to his service-connected disabilities.  After reviewing the Veteran's medical history and conducting a physical examination, the examiner diagnosed the Veteran with status post recurrent right shoulder dislocation/right shoulder arthroplasty, degenerative joint disease of the right elbow, right wrist sprain, right ulnar neuropathy/status post ulnar nerve transposition, degenerative joint disease of the right knee, lumbar disc disease, cervical disc disease, hiatal hernia, hypertension, hyperlipidemia, and type 2 diabetes mellitus.  It was noted that the Veteran's hypertension, hyperlipidemia and diabetes mellitus had no impact on employment.  Regarding unemployability, the examiner gave the opinion that based on his service-connected disabilities; the Veteran would have difficulty functioning in a job requiring heavy physical demands, but that he would be able to work in a sedentary position. (NOTE: Although the examination report actually states, "this patient would not have difficulty functioning in a job requiring heavy physical demands," the Board finds that the inclusion of the word "not" was likely the result of a typographical error.)

At the February 2009 Travel Board hearing, the Veteran testified that he had a high school education and had previously worked as a farmer, cook and bottle washer.  He spent most of his years after service working as a letter carrier for the United States Postal Service from September 1983 to September 1998.  He indicated that he left the Post Office because he was no longer able to perform the duties of a letter carrier as a result of his disabilities and that there were no other jobs available.  His OPM records show that he was found unable to perform the duties of his position and approved for disability retirement in November 1999.  The Veteran testified that since leaving the Post Office, he has attempted to find gainful employment to no avail.  He indicated that employers would not hire him because of his disabilities.  He reported that he has attempted to find employment at places such as Wal-Mart, but due to the braces he wears because of his disabilities, he has been turned down.  In fact after being told that Wal-Mart was not hiring, a friend who applied after him was told differently.  He points out that he can no longer perform farm work which he did prior to military service.  He is unable to carry out the physical requirements that are needed for farm work, such as, lifting his right arm above his head.



As noted above, in October 2010, the Court granted a JMR and remanded that portion of the Board's decision that denied entitlement to TDIU.  In the October 2010 JMR, the parties agreed that a remand to the Board was warranted for reasons that included that the Board did not provide adequate reasons or bases regarding the adequacy of a June 2007 VA examination on which it relied.  The parties noted that although the examiner made reference to the daily activities that were affected by the Veteran's various disabilities, the examiner simply stated that the Veteran would have difficulty functioning in a job requiring heavy physical demands but would be able to work in a sedentary position.  The Board was instructed to address whether the 2007 examiner's ultimate opinion satisfied the requirement that opinions must be more than conclusions and must contain a rationale as explained in Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Further, the JMR noted that the Board did not delineate between the effects of his nonservice-connected disabilities versus his service-connected disabilities on the question of employability.  See Mittleider v. West, 11 Vet. App. 181 (1998).

Pursuant to the July 2011 remand, a VA examination was conducted in December 2011.  On examination, the Veteran had 0-120 degrees of motion of the right elbow.  The normal range of motion of the elbow is flexion to 145 degrees and extension to 0 degrees.  Normal pronation is from zero to 80 degrees and normal supination is from zero to 85 degrees.  38 C.F.R. § 4.71, Plate I.  

There was no objective evidence of pain on motion including on repetitive testing.  He had full strength on flexion and extension of the right elbow.  In reporting the diagnostic summary, the examiner noted the examination yielded unreliable results.  It was noted that the Veteran's subjective complaints during the examination was out of proportion to the objective findings.  He also displayed poor effort during the examination.  The Veteran reported that the scar tissue hurt a lot; however, there was no objective evidence of pain.  Moreover, the scar is completely healed without any induration, elevation, subcutaneous tissue adhesion, keloid formation, edema, redness, inflammation, or underlying tissue loss.  

This examiner added that the sensory examination was completely spurious and unreliable.  For instance, when testing positional sense (position of the right thumb), he continuously gave the opposite response which the examiner found highly improbable just by mathematical chance alone.  The examiner found that this was not an authentic loss of sensation.  Plus, the thumb is innervated by the median nerve instead of the ulnar nerve.  Still further, the Veteran also claimed decreased perception over the 4th and 5th digits and medial forearm, which is ulnar innervated.  However, he also claimed decreased perception over the ventral forearm (which is medially innervated) and initially over the entire dorsal forearm and hand, which are innervated by the radial nerve.  When told this, the Veteran indicated that it was normal.  Muscle strength was 5/5, but only after strong encouragement to participate.  There was no muscle or ulnar nerve atrophy.  Diameters of the forearm and arms were symmetrical.  Reflexes were 2+ normal and symmetric in upper extremities.  The Veteran initially flexed the right elbow only slightly when asked and very actively resisted passive flexion of the right elbow.  In order to decrease voluntary triceps contraction, which was resisting flexion of the elbow, the examination had to be performed while the Veteran was in a supine position.  Ultimately, the examiner indicated that the Veteran's elbow/forearm did impact his ability to work, and it was pointed out that the Veteran reported that he stopped working in 1999 due to his "shoulders, elbows, and knees."  

Range of motion studies were conducted between November 2010 and April 2011 during private physical therapy.  The reports show that, for the most part, on active range of motion there was -5 degrees of extension to 118 degrees of flexion.  It was -3 to 125 degrees on passive range of motion.  Supination, for the most part, was 75 degrees, while pronation was 80 degrees on active range of motion.  On passive range of motion, supination was 75 degrees and pronation was 85 degrees.  

A Social and Industrial Survey was conducted in June 2012.  The report notes that he grew up on a farm and graduated 12th grade.  It was noted that the Veteran's usual occupation was mail carrier.  He retired in 1999 due to his physical limitations.  His disabilities impacted his ability to lift, carry, reach, sort, twist, turn, write, walk long distances, and to enter and exit vehicles.  Outside of his family, he did not interact much with people due to his depression and his inability to participate in activities.  He reports depressed mood although his presentation was not suggestive of significant depressed mood.  He appeared relaxed and cognitively intact with no evidence of a psychosis.

A general medical examination was also conducted in June 2012.  His diagnoses included degenerative joint disease (DJD) of the left shoulder, right wrist, and right hip; degenerative disc disease (DDD) of the cervical spine; lumbar strain; chronic obstructive pulmonary disorder (COPD); depression; and diabetes mellitus.  

The range of motion study shows that he was able to flex the right shoulder to 80 degrees; however, pain began at 70 degrees.  He was able to abduct the right shoulder to 80 degrees but pain began at 75 degrees.  On repetitive testing (3 repetitions), flexion and abduction were 75 degrees.  There was evidence of pain, guarding, and weakened movement.  There was less movement than normal.  He had 5/5 strength on flexion and abduction.  The Hawkin's impingement, cross body adduction, and external rotation/infraspinatus strength tests were positive.  He was unable to perform the empty-can test, lift-off subscapularis test, crank apprehension test, and relocation test. 

Normal flexion (forward elevation of the arm) and normal abduction (movement of the arm away from the side) of the shoulder are to 180 degrees.  Normal internal rotation and external rotations of the shoulder are to 90 degrees.  38 C.F.R. § 4.71, Plate 1.   

With regard to the right elbow, he was able to flex 95 degrees with pain beginning at 90 degrees.  His extension was 0 degrees with no pain.  On repetitive testing, flexion was 95 degrees and extension was 0 degrees.  There was also pain, deformity, and less movement than normal.  He had 5/5 strength on elbow extension and flexion.  There was limited pronation with motion lost beyond the last quarter of the arc.  It was noted that the Veteran had arthroplasty with total right elbow replacement as well as ulnar nerve transposition.  The motor strength in ulnar innervated muscles was 5/5.  There was decrease sensation to pain and temperature of the right little finger and medial half of the right ring finger on the sensory examination.  Reflexes in the upper extremities were 2+ and symmetric.  There was also tenderness over the ulnar nerve at the right forearm.  The diagnostic impression was mild right ulnar neuropathy.   

Concerning the hiatal hernia, the Veteran reported persistently recurrent epigastric distress and sleep disturbance which was caused by esophageal reflux.  The report of the April 2012 upper GI endoscopy revealed a medium sized hiatus hernia.  There was also a 3 millimeter (mm) superficial esophageal ulcer (with no bleeding or no stigmata of recent bleeding).  The stomach and esophagus biopsies were benign.  

The examiner commented that the Veteran's service connected conditions combined would not preclude sedentary work with limited light duty work.  His hiatal hernia and gastroesophageal reflux disease (GERD) were controlled by oral agents and would have no effect on his ability to work.  Physical work could not he performed due to the right arm conditions (elbow, shoulder and ulnar nerve) since his range of motion of the right shoulder and elbow are significantly limited and his pain is always present.  He could perform light duty sedentary work primarily using his left arm.  Although he would be unable to perform his previous occupation, the right upper extremity conditions and hiatal hernia would not prevent him from a sedentary job, such as receptionist, answering phones, or a greeter.  His high school education and physical limitations would not interfere with jobs that included walking or standing.    

In light of the discrepancies found in regard to the VA Social and Industrial Survey, the RO requested that another examiner review the Veteran's history and provide an addendum opinion concerning the Veteran's employability.  This examiner reviewed the record and came to the same conclusions as the physician who conducted the June 2012 examination, in that, the Veteran's service connected disabilities would not preclude sedentary work with limited light duty.  It was again noted that he would be limited in the use of the right upper extremity; however, he was capable of performing such jobs that did not involve significant use of the right extremity such as receptionist, answering phones or store greeter.  

Based upon the evidence of record, the Board finds the Veteran's service-connected disabilities are not shown to be so disabling as to preclude him from securing or following substantially gainful employment in keeping with his education and occupational experience.  The only medical evidence of record shows that his service-connected conditions are not of such severity as to preclude gainful employment.  The VA medical professionals who have reviewed the Veteran's medical history and on occasions have examined him, stated that looking at the Veteran's service connected disabilities, the Veteran is precluded from physical employment, but not precluded to perform some sedentary employment.  All of these examiners specifically considered the Veteran's service connected disabilities in isolation and determined that they would not preclude him from obtaining sedentary employment.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (citing 61 Fed. Reg. 52,698  (1996)) (indicating VA adjudicators must be able to distinguish, by competent evidence, the extent of symptoms that is attributable to service-related causes, i.e., service-connected disability, from that which is not).

Furthermore, they pointed to the objective clinical manifestations that affected the Veteran in providing their reasons for concluding he was able to perform duties that were sedentary in nature.  They took into consideration that he would be limited by his right extremity, but also indicated that otherwise he was able to function in certain occupations considering his education, work history, and physical limitations.  Moreover, their conclusions are supported by the objective evidence of record.  As reported in detail above, he still has full strength in both his right shoulder and reconstructed elbow.  There was no evidence of muscle or ulnar nerve atrophy.  Both right and left extremities were the same in diameters.  There was only mild neuropathy, noted on the most recent VA examination.  Furthermore, his hiatal hernia was under control with medication.  The evidence of record shows that the Veteran has a long work history and has a high school education.  These factors, in conjunction with the medical evidence of record showing that he retains his cognitive and intellectual abilities, also weighs against a finding that his service connected disabilities renders him unable to secure or follow a substantially gainful occupation as they indicate that he is capable of performing the physical (although limited) and mental acts required by employment. 

In Van Hoose, the Court noted, [t]he sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  See 38 C.F.R. § 4.16(a).

As noted above, the Veteran indicated that he is unable to work due to the amount of his medication.  Plus, the right side of his body cramps up when he sits for more than five minutes, which would limit any computer-based employment.  While the Veteran's statements regarding an inability to work due to physical limitations are taken into consideration, his credibility has been greatly undermined in regard to his reported symptoms.  First of all, there have been no objective findings denoting right-side body paralysis from cramping on sitting.  Further, the report of the December 2011 sensory examination calls into question his credibility.  As noted, he displayed dramatically severe symptoms while being examined, which were not objectively consistent with his service connected ulnar neuropathy.  Indeed, even the examiner alluded to the fact that the Veteran was seemingly exaggerating, if not outright feigning, his symptoms based on these inconsistencies in his behavior.  See Caluza v. Brown, 7 Vet. App. 498, 511, 512 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996).  See also Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).

Regardless, the Board finds that greater probative weight should be accorded the objective clinical findings in this case as outlined above that do not show a level of disability associated with the Veteran's service-connected disabilities that would prevent obtaining and maintaining all forms of gainful employment.  Therefore, his statements that he is unemployable solely due to his service-connected disabilities are not credible.  Because a preponderance of the evidence is against assigning a TDIU in this case, the benefit of the doubt doctrine is not applicable. 38 U.S.C.A. § 5107(b).  Therefore, the claim of entitlement to a TDIU must be denied. 


ORDER

Entitlement to a TDIU is denied.



____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


